DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Status of Claims 
This action is in reply to the response received on 09 March 2022.
Claims 1, 6, 15 and 22 have been amended. 
Claims 9-10 and 17-18 have been previously canceled. 
Claims 1-8, 11-16 and 19-24 are pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on 18 November 2021, 04 March 2022 and 05 April 2022, have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Objections
	Claim 22 is objected to for the following informalities: Line 5 of the claim recites of the a least a part of the user anatomy, which appears to be a grammatical error. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 (line 19) recites: using a 3D scanner to scan the part of the user’s body. It is unclear if the claimed a 3D scanner in line 19, is the same 3D scanner that is claimed in line 7 of the claim. Claims 16 and 19-21, which depend from claim 15, inherit deficiencies as noted and are rejected for the same reasoning.  
For examination purposes, the Examiner is interpreting the claim language as: using the 3D scanner to scan the part of the user’s body





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-16 and 19-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8 and 11-14 are directed to a method, claims 15-16 and 19-21 are directed to a system, and claims 22-24 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of personalized shopping.  Specifically, representative claim 1 recites the abstract idea of: 
acquiring anatomical data of one or more users using a personalized shopping assistant configured to capture anatomical data by: 
displaying markings to guide a user to stand appropriately with respect to a reference object;  
obtaining an image of the part of the user’s body when the part is within the markings, wherein the image includes multidimensional geometrical data of the user’s body; 
calculating, based on the image and with respect to the reference object, and the user body measurement data of the part of the user’s body; and 
generating, based on the user body measurement data of one or more users a model of the part of the user’s body, wherein comprises the user body measurement data and user behavior data; 
accessing, using the personalized shopping assistant, product matching data from one or more product data sources; and 
generating at last one product recommendation based on matching one or more products from the one or more product data sources to the user body measurement data and the user behavior data of the one or more personalized users; and 
interactively presenting, using the personalized shopping assistant, one or more matched products worn on the one more users. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of personalized shopping, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the steps of utilizing a personalized shopping assistant to access information for one or more products, matching a user with one or more products based on anatomical data of the user for personalized shopping and presenting matched products worn by one of the users, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
	The Examiner also notes that the step of calculating, based on the image and with respect to the reference object, the body measurement data of the part of the user’s body, would fall into the enumerated group of mathematical concept and is directed to a mathematical calculation. As recited in the 2019 PEG Update, “a mathematical calculation is a mathematical operation or an act of calculating using mathematical methods to determine a variable or number”.  In this case, the step of calculating the body measurement data of the part of the user’s body would be a mathematical concept.  Therefore, claim 1 recites an abstract idea that also falls into the grouping of a mathematical concept.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of an application, application on a mobile user computing device, the mobile user computing device, a display of the mobile user computing device, scan of a part of a user’s body, a 3D scanner to scan the part of a user’s body, and personalized user shopping avatars. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 15 and 22 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 15 includes the additional elements of a cloud based server, code, the mobile device, and the mobile device communicatively connected to the cloud based server, and independent claim 22 includes the additional element of a touchscreen, 3D image scanner, a processor, and a software application running on the mobile device. The Applicant’s specification does not provide any discussion or description of the additional elements in claims 15 and 22, as being anything other than generic elements. Thus, the claimed additional elements of claims 15 and 22 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 15 and 22 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 15 and 22, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 15 and 22 are ineligible. 
Dependent claims 2-8 and 11-14, 16, and 19-21 and 23-24 do not aid in the eligibility of the independent claims 1, 15 and 22, respectively.  The claims of 2-8 and 11-14, 16, and 19-21 and 23-24 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 8 includes the additional element of a social network, claim 11 includes the additional element of a virtual simulation, claim 14 includes the additional element of one or more sensors on one or more user mobile communication devices, claims 19-21 include the additional element of a module, and claim 24 includes the additional element of a depth sensor.  Applicant’s specification does not provide any discussion or description of the additional elements recited, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 8, 11, 14, 19-21 and 24 are directed towards an abstract idea. Additionally, the additional elements of claims 8, 11, 14, 19-21 and 24, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2-8 and 11-14, 16, and 19-21, and 23-24 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-7, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piana A. (PGP No. US 2014/0108208 A1), in view of Spector, D., et al. (PGP No. US 2014/0270540 A1), and Ray, D., et al. (PGP No. US 2017/0083971 A1).   


Claim 1- 
Piana discloses a method for personalized shopping, comprising the steps of: 
acquiring anatomical data of one or more application users using a personalized shopping assistant application on a mobile user computing device, wherein the mobile user computing device is configured to capture anatomical data by (Piana, see: paragraph [0005] disclosing “a personalized virtual shopping assistant that is an avatar of the shopper, created with a three dimensional (3D) body scan of the shopper”; and see: paragraph [0014] “This can be done with scanners 10 owned by the shopper”; and see: paragraph [0009] disclosing “An aspect of the invention generally pertains to on-line shopping and, more particularly, to a system and method which allows consumers to utilize personalized, three dimensional images of themselves on their computer, PDA, or other terminal”; and see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12 which is an exact replica of the shopper’s shape and body size [i.e., capture  anatomical data]”; and see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal [i.e., application]” and “can log in and retrieve their body scan information (avatar) at step 514 [i.e., acquire anatomical data]”): 
using a 3D scanner to scan the part of the user’s body, obtaining an image of the user’s body, wherein the image includes multidimensional geometrical data of the scanned part of the user’s body (Piana, see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12 [i.e., obtaining an image] which is an exact replica of the shopper’s shape and body size [i.e., of the user’s body]”; and see: paragraph [0020] disclosing “a 3D body scanner and creates a 3D [i.e., multidimensional] body scan of themselves (avatar type) at step S10” and “The body scan provides for the construction of an avatar/image…shape of the shopper [i.e., multidimensional geometrical data]” and “the scanned image…will be stored at step S12 for later use in online shopping”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., part of the user’s body]); 
generating, based on the user body data, one or more personalized user shopping avatars based on generating a model of the part of the user’s body, wherein the one or more personalized user shopping avatars comprises the user body data (Piana, see: paragraph [0005] disclosing “a personalized virtual shopping assistant that is an avatar of the shopper, created with a three dimensional (3D) body scan of the shopper”; and see: [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12  which is an exact replica [i.e., generating a model of the user’s body] of the shopper’s shape and body size”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., part of the user’s body]); 
accessing, using the personalized shopping assistant application, product matching data from one or more product data sources (Piana, see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal [i.e., application]” and “the shopper can be provided with list or tables of retail brands or retailers participating [i.e., one or more product data sources] in a personalized virtual shopping assistant program. At step 516, the shopper may use their smartphone…to select products (e.g., denim pants, T-shirts, suites, etc.) and/or brands”; and see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched [i.e., matching product data]”); 
generating at least one product recommendation based on matching one or more products from the one or more product data sources the user body data to one or more personalized user shopping avatars (Piana, see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal [i.e., application]” and “the shopper can be provided with list or tables of retail brands or retailers participating [i.e., one or more product data sources] in a personalized virtual shopping assistant program.”; and see: paragraph [0022] disclosing “shoppers could be provided with input from a retailer or manufacturer concerning alternative products and/or suggestions [i.e., generating recommendations] on size, fabric, cut, and other information which may be of interest. Also, preferably the avatar can be rotated so that the shopper can see what a selected product would look like on their body  and see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched [i.e., match one or more products] to their body shape, the shopper may make purchases”); and 
interactively presenting, using the personalized shopping assistant application, one or more matched products worn on the one or more personalized user shopping avatars (Piana, see: paragraph [0023] disclosing “While viewing the computer representation [i.e., interactively presenting] displayed products on their own personal avatar which is matched [i.e., matching product data] the shopper may make purchases”).  

Although Piana does disclose running a personalized shopping assistant on the user’s mobile device to acquire anatomical data by scanning the user and obtains an image of the user’s body. Piana does not explicitly disclose that based on the anatomical data there are displayed markings to guide a user to allow an accurate scan of a party of the user’s body. Piana does not disclose the obtaining of an image that would be within the markings, and Piana does not explicitly disclose any calculating of the body measurement data based on the image with respect to the reference object.  Piana does not explicitly disclose the limitations of:  
displaying markings on a display of the mobile user computing device to guide a user to stand appropriately to allow an accurate image of a part of a user’s body with respect to a reference object; 
obtaining an image of the part of the user’s body when the part is within the markings; 
calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body; and
generating body measurement data of the part of the user’s body; 
but Spector, however, does teach: 
displaying markings on a display of the mobile user computing device to guide a user to stand appropriately to allow an accurate image of a part of a user’s body with respect to a reference object (Spector, see: paragraph [0050] teaching “the instructions may instruct the user to stand in a particular position” and “The instructions may further instruct the user to hold the user device at a particular position”; and see: paragraph [0051] teaching “the user is instructed to position a target object (e.g., front or side portions of the user’s body)” and “the user is instructed to position a reference object” and “at a position to the target object” and “capture a digital image including the target object [i.e., a part of the user’s body] and the reference object”; and see: paragraph [0057] teaching “additional instructions may be provided to the user to select locations of one or more sets of markers so as to indicate end points or boundaries of a section of the target object [i.e., a part of the user’s body]”; Also see: paragraph [0181] teaching “FIG. 13 depicts a user interface ("UI") 1300. The UI depicted in FIG. 13 may take various configurations and may perform various functions within the scope and spirit of the disclosure. For example, the disclosed UI 1300 may include a marker 1315 and a marker control 1325. The marker control 1325 may be activated by a user's finger when touched on the display [i.e., display of the mobile user computing device]”; Also see: FIG. 13 “iPhone” and el. 1315 and 1325 “marker” and FIG. 14) (Examiner’s note: The Examiner is interpreting that when the markers are visible on the user’s device, the user may be guided by the markers to stand appropriately to capture the image of the parts of the body, such as what is demonstrated in FIGS. 13 and 14 of Spector.); 
obtaining an image of the part of the user’s body when the part is within the markings (Spector, see: paragraph [0051] teaching “the user is instructed to position a target object (e.g., front or side portions of the user’s body)” and “the user is instructed to position a reference object” and “at a position to the target object” and “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body]”; and see: paragraph [0057] teaching “additional instructions may be provided to the user to select locations of one or more sets of markers so as to indicate end points or boundaries of a section of the target object [i.e., a part of the user’s body]”; Also see: FIG. 13); 
calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body (Spector, see: paragraph [0051] teaching “capture a digital image including the target object [i.e., a part of the user’s body]”; and see: paragraph [0067] teaching “an estimated actual length between the end points of the target object’s section is determined by calculating the product of the virtual distance of the target object’s [i.e., the part of the user’s body] section and the actual distance of the reference object [i.e., with respect to the reference object], and then dividing that product by the virtual distance of the reference object to obtain the estimated actual length [i.e., body measurement data]”); and
generating body measurement data of the part of the user’s body (Spector, see: paragraph [0067] teaching “an estimated actual length between the end points of the target object’s section is determined by calculating the product of the virtual distance of the target object’s [i.e., the part of the user’s body] section and the actual distance of the reference object, and then dividing that product by the virtual distance of the reference object to obtain the estimated actual length [i.e., generating body measurement data]”). 
This step of Spector is applicable to the method of Piana, as they both share characteristics and capabilities, namely, they are directed to the measurements of a user’s size and shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spector to include the features of displaying markings to guide a user to stand appropriately to allow an accurate image of a part of the user’s body with respect to a reference object, obtaining an image of the part of the user’s body when the user’s body part is within the markings, calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body, and generating body measurement data of the part of the user’s body, as  taught by Spector. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana, to more accurately obtain the body measures of a user remotely (Spector, see: paragraph [0006]).  
	
Although Piana does disclose that recommendations may be generated based on the user’s body data, and Spector teaches the body measure data, neither Piana nor Spector teach that the generation of the recommendation is based off of the user behavior data.  Piana does not disclose: 
generating a product recommendation based on the user behavior data of the shopper; 
but Ray, however, does teach: 
generating a product recommendation based on the user behavior data of the shopper (Ray, see: paragraph [0083] teaching “shopper proximity-based matching algorithm is applied thereby to identify vendors and/or specific garments (and/or other items) proximal a use”; and see: paragraph [0084] teaching “Recommendations may will take into account factors including but not limited to”; and see: paragraph [0085] teaching “Previous purchases”; and see: paragraph [0086] “Purchases made by people of similar measurements”; and [0087] “Purchasing preferences indicated by the user [i.e., behavior data of the user shopper]”).  
This step of Ray is applicable to the method of Piana, as they both share characteristics and capabilities, namely, they are directed to the use of body scan information of a shopper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Piana to include the feature of generating a product recommendation based on the user behavior data of the shopper, as taught by Ray. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana to provide more accurate measurements of the shopper’s body and provide a more realistic  anatomical representation of a shopper to better provide item recommendations (Ray, see: paragraph [0046]). 

Claim 2-
Piana in view of Spector and Ray teach the method of claim 1, as described above. 
Piana further discloses further comprising:
accessing user history data (Piana, see: paragraph [0018] disclosing “his or her terminal 16 to select items of interest to him or her, and through an interface with the retailers 22 or manufacturers 24” and “establish a retrieval list with items of interest he or she might retrieve for more comparative shopping at a later time [i.e., accesses user history]”; and see: paragraph [0023] disclosing “the shopper may make purchases at steps 520 and 522 and/or perform other operations such as set aside an item for easier retrieval during a later shopping session [i.e., accesses user history data]). 

Claim 3-
Piana in view of Spector and Ray teach the method of claim 1, as described above.  
Piana further discloses further comprising:
accessing user preference data (Piana, see: paragraph [0018] disclosing “Preferably, an ordering system will enable a consumer at his or her terminal 16 to select items of interest to him or her, and through an interface with the retailers 22 or manufacturers 24” and “establish a retrieval list with items of interest he or she might retrieve for more comparative shopping at a later time”; and see: paragraph [0021] disclosing “the shopper could create groups of products much like a play list is created”).

Claim 4-
Piana in view of Spector and Ray teach the method of claim 1, as described above.
Piana discloses further comprising: 
providing a simulation that represents one or more anatomical characteristics of the user (Piana, see: paragraph [0017] disclosing “consumer can ‘see’ a representation of himself or herself with the products on his or her virtual body”; and see: paragraph [0020] disclosing “body scan provides for the construction of an avatar/image which exactly replicates the size and shape of the shopper [i.e., anatomical characteristics of the user]”).

Claim 5-
Piana in view of Spector and Ray teach the method of claim 1, as described above. 
Piana discloses further comprising:
 simulating one or more products on at least a part of the one or more personalized user shopping avatars in the personalized shopping assistant application (Piana, see: paragraph [0017] disclosing “dress the 3D avatar/image 12 of the shopper” and “For example, a coat size could increase or decrease, and a pant size could lengthen or shorten as well as expand or contract” and “the consumer can ‘see’ a representation of himself or herself with the products on his or her virtual body”; and see: paragraph [0022] disclosing “the avatar can be rotated so that the shopper can see what a selected product would look like on their body (i.e., their avatar) from the front, back and sides”).

Claim 6-
Piana in view of Spector and Ray teach the method of claim 1, as described above. 
Piana discloses further comprising: 
interactively presenting the at least one product recommendation (Piana, see: paragraph [0022] disclosing “shoppers could be provided with input from a retailer or manufacturer concerning alternative products and/or suggestions on size, fabric, cut, and other information which may be of interest.”; and see: paragraph [0023] disclosing “While viewing the computer representation [i.e., interactively presenting] displayed products on their own personal avatar which is matched the shopper may make purchases”).

Claim 7-
Piana in view of Spector and Ray teach the method of claim 1, as described above.
Piana discloses further comprising:
ordering a customized product (Piana, see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched to their body shape, the shopper may make purchases at steps 520 and 522” and “he or she can decide to place an order for the item”; and see: paragraph [0024] disclosing “the shopper/customer could have a body scan prepared at a retail outlet for a particular product manufacturer (e.g., ArmaniTM, DiselTM,…etc.)” and “retailer might be able to achieve make to order [i.e., customized] benefits using this inventive system”). 


Claim 11-
Piana in view of Spector and Ray teach the method of claim 1, as described above. 
Piana discloses further comprising:
 generating a virtual simulation of one or more products based on the one or more personalized user shopping avatars (Piana, see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched to their body shape, the shopper may make purchases”).


Claim 12-
Piana in view of Spector and Ray teach the method of claim 1, as described above. 
Piana discloses further comprising: 
modifying the one or more personalized user shopping avatars in accordance with changes in one or more of user anatomical information, user anatomy data, user behavior, user history, user preferences, and social feedback (Piana, see: paragraph [0015] disclosing “3D avatar personalized to each of a plurality of shoppers/consumers/customers” and “scanner 10 produces an avatar/image 12 which is an exact replica of the shopper’s shape and body [i.e., anatomical]” and “avatar/image 12 could be supplemented with additional information entered by the shopper using an editor, such as shoe-size he or she typically wears [i.e., user anatomy, user behavior]”; and see: paragraph [0018] disclosing “establish a retrieval list with items of interest he or she might retrieve for comparative shopping at a later time [i.e., user history], establish a ‘wish list’ for friends or relatives that can be reviewed by friends or relatives [i.e., social feedback]”; and see: paragraph [0021] disclosing “items/brands might be sorted using pull down menus, category searching [i.e., user preferences]”).  
Claim 14-
Piana in view of Spector and Ray teach the method of claim 1, as described above.
Piana discloses:
wherein the one or more personalized user shopping avatars comprise a 3D model of the part of the user’s body (Piana, see: paragraph [0015] disclosing “3D avatar” and “scanners 10 owned by the shopper” and “scanner 10 produces an avatar/image 12 which is an exact replica [i.e., a 3D model]”) (Examiner’s Note: The Examiner is interpreting the 3D body scanner of Piana as one or more sensors, as the 3D body scanner would capture images that are used to create the 3D avatar of the user.).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piana A., in view of Spector, D., Ray, D., et al., and Chetuparambil, M., et al. (PGP No. US 2015/0339752 A1).


Claim 8-
Piana in view of Spector and Ray teach the method of claim 1, as described above. 
Piana discloses further comprising 
providing a product matching (Piana, see: paragraph [0018] disclosing “establish a "wish list" for friends or relatives that can be reviewed by the friends or relatives, etc.”; and see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched [i.e., providing product matching] to their body shape, the shopper may make purchases”)
Although Piana does disclose providing product matching and does disclose feedback from friends or relatives, this product matching does not include a social feedback from a social network.  Piana does not disclose: 
product feedback from a social network; 
but Chetuparambil, however, does teach: 
product feedback from a social network (Chetuparambil, see: paragraph [0032] teaching “block 40 mines consumer generated content for the extracted user expectation.” And “consumer generated content can include non-traditional sources of product attributes such as online…reviews and social networking sites”; Also see: FIG. 5B). 
 	This step of Chetuparambil is applicable to the method of Piana, as they both share characteristics and capabilities, namely, they are directed to remote shopping and identifying products for consumers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Piana to include the features of product feedback from a social network, as taught by Chetuparambil.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Piana in order to provide more accurate identified products for consumers (Chetuparambil, see at least paragraph [0003]). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Spector, D., Ray, D. et al., and Zabaneh, M. (PGP No. US 2016/0180391 A1). 

Claim 13-
Piana in view of Spector and Ray teach the method of claim 12, as described above. 
Piana further discloses:
wherein the user preferences include at least one of: size, style, material or type preferences (Piana, see: paragraph [0013] disclosing “accommodate different shapes, cuts [i.e., style] and lengths”; and see: paragraph [0020] disclosing “information inputted by the shopper, such as for example, shoe size,…allergies to certain fabrics [i.e., material]; and see: paragraph [0021] disclosing “items/brands might be sorted using pull down menus, category searching [i.e., type preference]”).
Although Piana discloses the user preferences selected of size, style, material and type preferences, Piana does not disclose that the preferences selected consist of color and price.  Piana does not disclose: 
user preferences consist of color and price; 
but Zabaneh, does teach: 
user preferences consist of color and price (Zabaneh, see: paragraph [0079] teaching “a user has an affinity to a certain color, brand, price range and/or the like”). 
This step of Zabaneh is applicable to the method of Piana, as they both share characteristics and capabilities, namely, they are directed to avatars that display products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Piana to include the features of user preferences consisting of color and price, as taught by Zabaneh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Piana in order to provide improved online and remote purchasing of products by providing more accurate sizing and measurements when ordering clothes (Zabaneh, see: paragraph [0005]). 



Claims 15-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Spector, Altieri, F. (PGP No. US 2015/0066712 A1) and Ray, D. et al.  

Claim 15-
Piana discloses a platform for personalized shopping, comprising: 
a server including a profile module configured to generate a personalized shopping avatar based at least partially on anatomical profile data for multiple users, a product module configured to consolidate product data for multiple products (Piana, see: paragraph [0012] disclosing “include in a ‘virtual library’ [i.e., a profile module] for the consumer”; and see: paragraph [0013] disclosing “remote server system [i.e., server]”; and see: paragraph [0015] disclosing “to have a 3D avatar personalized to each of a plurality of shoppers [i.e., multiple users]” and “produces an avatar/image 12 which is an exact replica of the shopper’s shape and body size [i.e., personalized shopping avatar based at least partially on anatomical profile data]”; and see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal [i.e., application]” and “the shopper can be provided with list or tables of retail brands or retailers participating [i.e., a product module for consolidating product data for multiple products] in a personalized virtual shopping assistant program. At step 516, the shopper may use their smartphone…to select products (e.g., denim pants, T-shirts, suites, etc.) [i.e. access matching data] and/or brands”) and
a product matching module configured to match one or more products to one or more shopping avatars (Piana, see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched [i.e., match one or more products] to their body shape”); Also see: FIG. 2); and 
a personalized shopping assistant application running on a mobile user computing device, wherein the mobile user computing device includes a 3D scanner configured to scan at least a part of a user’s body and to enable anatomical profile data capture of a user to be by the profile module to generate the personalized shopping avatar for one or more users, wherein the mobile device is communicatively connected to the server, and, wherein image capture data and anatomical profile data are communicated to the server (Piana, see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12 [i.e., generate one or more personalized user shopping avatars] which is an exact replica of the shopper’s shape and body size” and “have a server 15 (which can be a single server or a server farm of several local or remotely connected servers) that stores the avatars of several shoppers (perhaps hundreds of thousands of shoppers)”; and see: paragraph [0016] disclosing “After creation of avatar/images 12, shoppers… will use terminal(s) 16 to access the avatar/image 12 for online shopping purposes [i.e., mobile device communicatively connected to the server].”; and see: paragraph [0020] disclosing “a 3D body scanner and creates a 3D body scan of themselves (avatar type) at step S10” and “The body scan provides for the construction of an avatar/image…shape of the shopper”; and see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal [i.e., application]” and “the shopper can be provided with list or tables of retail brands or retailers participating in a personalized virtual shopping assistant program.”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., part of the user’s body]); and
wherein the personalized shopping assistant application is configured to capture anatomical profile data of the user by (Piana, see paragraph: [0022] disclosing “avatar can be rotated so that the shopper can see what selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., at least a part of the user anatomy]”):
using the 3D scanner to scan the part of the user’s body, obtaining an image of the user’s body, wherein the image includes multidimensional anatomical data of the scanned part of the user’s body (Piana, see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12 [i.e., obtaining an image] which is an exact replica of the shopper’s shape and body size [i.e., of the user’s body]” and see: paragraph [0020] disclosing “a 3D body scanner and creates a 3D body scan of themselves (avatar type) at step S10” and “The body scan provides for the construction of an avatar/image…shape of the shopper [i.e., multidimensional anatomical data]”); 
generating the personalized shopping avatar based on generating a model of the part of the user’s body, wherein the personalized avatar comprises the user body data (Piana, see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12  which is an exact replica [i.e., generating a model of the user’s body] of the shopper’s shape and body size”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) [i.e., personalized avatar] from the front, back and sides [i.e., part of the user’s body]); 
wherein the product matching module is configured to match one or more products to one or more shopping avatars by: matching one or more products from the consolidated product data to the user body data of the personalized shopping avatar (Piana, see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal [i.e., application]” and “the shopper can be provided with list or tables of retail brands or retailers participating [i.e., one or more product data sources] in a personalized virtual shopping assistant program.”; and see: paragraph [0022] disclosing “shoppers could be provided with input from a retailer or manufacturer concerning alternative products and/or suggestions on size, fabric, cut, and other information which may be of interest. Also, preferably the avatar can be rotated so that the shopper can see what a selected product would look like on their body  and see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched [i.e., match one or more products] to their body shape, the shopper may make purchases”). 

Although Piana does disclose a server and does disclose a mobile user computing device that runs a shopping assistant application, but Piana does not explicitly disclose that the server is a cloud based server.  Piana does not disclose: 
a cloud based server; 
but Altieri, however, does teach: 
a cloud based server (Altieri, see: paragraph [0104] teaching “In another embodiment, the QIE 203 engine is located on a main computer client-server system (see FIG. 5) working over the internet 220, intranet, cloud”).  
This step of Altieri is applicable to the system of Piana, as they both share characteristics and capabilities, namely, they are directed to identifying merchandise remotely.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Piana to include the feature of a cloud based server, as taught by Altieri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana to improve the ways of tracking merchandise that would be presented virtually to a customer (Altieri, see: paragraph [0005]).  
Although Piana does disclose running a personalized shopping assistant on the user’s mobile device to acquire anatomical data by scanning the user and obtains an image of the user’s body. Piana does not explicitly disclose that based on the anatomical data there are displayed markings to guide a user to allow an accurate scan of a party of the user’s body. Piana does not disclose the obtaining of an image that would be within the markings, and Piana does not explicitly disclose any calculating of the body measurement data based on the image with respect to the reference object.  Piana does not explicitly disclose the limitations of:  
displaying markings on a display of the mobile user computing device to guide a user to stand appropriately to allow an accurate image of a part of a user’s body with respect to a reference object; 
obtaining an image of the part of the user’s body when the part is within the markings; 
calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body; and
generating body measurement data of the part of the user’s body; 
but Spector, however, does teach: 
displaying markings on a display of the mobile user computing device to guide a user to stand appropriately to allow an accurate image of a part of a user’s body with respect to a reference object  (Spector, see: paragraph [0050] teaching “the instructions may instruct the user to stand in a particular position” and “The instructions may further instruct the user to hold the user device at a particular position”; and see: paragraph [0051] teaching “the user is instructed to position a target object (e.g., front or side portions of the user’s body)” and “the user is instructed to position a reference object” and “at a position to the target object” and “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body] and the reference object”; and see: paragraph [0057] teaching “additional instructions may be provided to the user to select locations of one or more sets of markers so as to indicate end points or boundaries of a section of the target object [i.e., a part of the user’s body]”; Also see: paragraph [0181] teaching “FIG. 13 depicts a user interface ("UI") 1300. The UI depicted in FIG. 13 may take various configurations and may perform various functions within the scope and spirit of the disclosure. For example, the disclosed UI 1300 may include a marker 1315 and a marker control 1325. The marker control 1325 may be activated by a user's finger when touched on the display [i.e., display of the mobile user computing device]”; Also see: FIG. 13 “iPhone” and el. 1315 and 1325 “marker” and FIG. 14) (Examiner’s note: The Examiner is interpreting that when the markers are visible on the user’s device, the user may be guided by the markers to stand appropriately to capture the image of the parts of the body, such as what is demonstrated in FIGS. 13 and 14 of Spector.); 
obtaining an image of the part of the user’s body when the part is within the markings (Spector, see: paragraph [0051] teaching “the user is instructed to position a target object (e.g., front or side portions of the user’s body)” and “the user is instructed to position a reference object” and “at a position to the target object” and “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body]”; and see: paragraph [0057] teaching “additional instructions may be provided to the user to select locations of one or more sets of markers so as to indicate end points or boundaries of a section of the target object [i.e., a part of the user’s body]”; Also see: FIG. 13); 
calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body (Spector, see: paragraph [0051] teaching “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body]”; and see: paragraph [0067] teaching “an estimated actual length between the end points of the target object’s section is determined by calculating the product of the virtual distance of the target object’s [i.e., the part of the user’s body] section and the actual distance of the reference object [i.e., with respect to the reference object], and then dividing that product by the virtual distance of the reference object to obtain the estimated actual length [i.e., body measurement data]”); and
generating body measurement data of the part of the user’s body (Spector, see: paragraph [0067] teaching “an estimated actual length between the end points of the target object’s section is determined by calculating the product of the virtual distance of the target object’s [i.e., the part of the user’s body] section and the actual distance of the reference object, and then dividing that product by the virtual distance of the reference object to obtain the estimated actual length [i.e., generating body measurement data]”). 
This step of Spector is applicable to the system of Piana, as they both share characteristics and capabilities, namely, they are directed to the measurements of a user’s size and shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spector to include the features of displaying markings to guide a user to stand appropriately to allow an accurate image of a part of the user’s body with respect to a reference object, obtaining an image of the part of the user’s body when the user’s body part is within the markings, calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body, and generating body measurement data of the part of the user’s body, as  taught by Spector. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana, to more accurately obtain the body measures of a user remotely (Spector, see: paragraph [0006]).  

Although Piana does disclose that recommendations may be generated based on the user’s body data, and Spector teaches the body measure data, neither Piana nor Spector teach that the generation of the recommendation is based off of the user behavior data.  Piana does not disclose: 
generating a product recommendation based on the user behavior data of the shopper; 
but Ray, however, does teach: 
generating a product recommendation based on the user behavior data of the shopper (Ray, see: paragraph [0083] teaching “shopper proximity-based matching algorithm is applied thereby to identify vendors and/or specific garments (and/or other items) proximal a use”; and see: paragraph [0084] teaching “Recommendations may will take into account factors including but not limited to”; and see: paragraph [0085] teaching “Previous purchases”; and see: paragraph [0086] “Purchases made by people of similar measurements”; and [0087] “Purchasing preferences indicated by the user [i.e., behavior data of the user shopper]”).  
This step of Ray is applicable to the system of Piana, as they both share characteristics and capabilities, namely, they are directed to the use of body scan information of a shopper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Piana to include the feature of generating a product recommendation based on the user behavior data of the shopper, as taught by Ray. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana to provide more accurate measurements of the shopper’s body and provide a more realistic  anatomical representation of a shopper to better provide item recommendations (Ray, see: paragraph [0046]). 

Claim 16-
Piana in view of Spector, Altieri and Ray teach the platform of claim 15, as described above. 
Piana further discloses: 
wherein the personalized shopping assistant application further includes a personalized product ordering module configured to generate personalized product recommendations (Piana, see: paragraph [0022] disclosing “shoppers could be provided with input from a retailer or manufacturer concerning alternative products and/or suggestions on size, fabric, cut, and other information which may be of interest.”; and see: paragraph [0023] disclosing “displayed products on their own personal avatar which is matched to their body shape, the shopper may make purchases at steps 520 and 522” and “he or she can decide to place an order for the item”; and see: paragraph [0024] disclosing “the shopper/customer could have a body scan prepared at a retail outlet for a particular product manufacturer (e.g., ArmaniTM, DiselTM,…etc.)” and “retailer might be able to achieve make to order [i.e., personalized product ordering] benefits using this inventive system”).

Claim 19-
Piana in view of Spector, Altieri and Ray teach the platform of claim 15, as described above. 
Piana further discloses:
wherein the personalized shopping assistant application further includes a product customization module configured to dress one or more products on the personalized shopping avatar (Piana, see: paragraph [0020] disclosing “the avatar/image in color would likely be the most useful to a shopper as he or she can easily see how various fabrics look against his or her skin or hair color [i.e., anatomical characteristics]”; and see: [0022] disclosing “the product could shrink or expand to fit the avatar [i.e., product customization module]” and “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides”).

Claim 20-
Piana in view of Spector, Altieri and Ray teach the platform of claim 15, as described above.
Piana further discloses:
wherein the personalized shopping assistant application further includes a social shopping module (Piana, see: paragraph [0018] disclosing “establish a "wish list" for friends or relatives that can be reviewed by the friends or relatives [i.e., social shopping module], etc.”).



Claim 21-
Piana in view of Spector, Altieri and Ray teach the platform of claim 15, as described above.
Piana further discloses: 
wherein the personalized shopping assistant application further includes a personalized product fitting module (Piana, see: paragraph [0022] disclosing “the product could shrink or expand to fit [i.e., personalized product fitting] the avatar” and “avatar can be rotated so that the shopper can see what selected product would look like on their body (i.e., their avatar) from the front, back and sides”).

Claim 22-
Piana discloses a mobile device for personalized shopping, comprising: 
receive a user's input (Piana, see: paragraph [0015] disclosing “avatar/image 12 could be supplemented with additional information entered by the shopper using an editor”; and see: paragraph [0021] disclosing “visit a website portal” and “pull down menus, category searching”); 
a 3D image scanner configured to capture one or more images of at least a part of a user anatomy, wherein the one or more images include multidimensional geometrical data of the at least at least a part of the user anatomy Piana, see: paragraph [0015] disclosing “3D avatar” and “scanners 10 owned by the shopper” and “scanner 10 produces an avatar/image 12 which is an exact replica”; and see: [0020] disclosing “a 3D body scanner and creates a 3D body scan of themselves (avatar type) at step S10” and “The body scan provides for the construction of an avatar/image…shape of the shopper [i.e., multidimensional geometrical data]” and “the scanned image…will be stored at step S12 for later use in online shopping”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., part of the user anatomy); 
a processor having registers adapted to (Piana, see: paragraph [0009] disclosing “a system and method which allows consumers to utilize personalized, three dimensional images of themselves on their computer…or terminal (including terminals at retail store or kiosk) [i.e., processor] as a model on which they can see computer representations of clothing and accessories”; and see: paragraph [0017] disclosing “the computerized representations supplied can be used, in a virtual manner” and “the terminals 16 of the shoppers/consumers, in order to expand or contract to accommodate the different sizes and shapes of the shoppers/consumers as represented by their personal avatar/images 12 [i.e., analyze one or more images of the user’s anatomy] at the individual terminals 16 . For example, a coat size could increase or decrease [i.e., product data]”): 
using the 3D image scanner to scan the part of the user anatomy, obtain, an image of the user’s body (Piana, see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12 which is an exact replica of the shopper’s shape and body size [i.e., of the user’s body]”; and see: paragraph [0020] disclosing “a 3D body scanner and creates a 3D body scan of themselves (avatar type) at step S10” and “The body scan provides for the construction of an avatar/image…shape of the shopper [i.e., multidimensional geometrical data]” and “the scanned image…will be stored at step S12 for later use in online shopping”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., part of the user anatomy); 
generate, based on the user body data, a model of the part of the user’s body, wherein the model comprises the user body data (Piana, see: paragraph [0015] disclosing “have a 3D avatar personalized to each of a plurality of shoppers/consumers” and “The scanner 10 produces an avatar/image 12  which is an exact replica [i.e., generating a model of the user’s body] of the shopper’s shape and body size”; and see: paragraph [0022] disclosing “avatar can be rotated so that the shopper can see what  selected product would look like on their body (i.e., their avatar) from the front, back and sides [i.e., part of the user’s body])
a software application running on the mobile device and configured to generate a graphic simulation of a personalized user shopping avatar based on the model of the part of the user anatomy (Piana, see: paragraph [0009] disclosing “a system and method which allows consumers to utilize personalized, three dimensional images of themselves on their computer…or terminal (including terminals at retail store or kiosk) [i.e., processor] as a model on which they can see computer representations of clothing and accessories”; and see: paragraph [0011] disclosing “software will be used to shrink or enlarge or otherwise alter the computer representation of the clothing or accessory in a manner representative of different sizes, cuts, lengths, etc. so as to allow the clothing or accessory to "fit" on the computerized representation of the consumer”; and see: paragraph [0017] disclosing “the computerized representations supplied can be used, in a virtual manner” and “the terminals 16 of the shoppers/consumers, in order to expand or contract to accommodate the different sizes and shapes of the shoppers/consumers as represented by their personal avatar/images 12 [i.e., analyze one or more images of the user’s anatomy] at the individual terminals 16 . For example, a coat size could increase or decrease [i.e., product data]”), 
wherein the processor is configured to retrieve information from the registers, and to write information to the registers, and wherein the processor is configured to match the user body data shopping avatar with external product data to generate a personalized product offering and to interactively present, on the display of the mobile device, the personalized product offering being worn on the personalized user shopping avatar (Piana, see: paragraph [0009] disclosing “a system and method which allows consumers to utilize personalized, three dimensional images of themselves on their computer…or terminal (including terminals at retail store or kiosk) [i.e., processor] as a model on which they can see computer representations of clothing and accessories”; and see: paragraph [0021] disclosing “the shoppers can use a smartphone, computer, PDA or other device to visit a website portal” and “the shopper can be provided with list or tables of retail brands or retailers participating [i.e., external product data] in a personalized virtual shopping assistant program.”; and see: paragraph [0023] “While viewing the computer representation [i.e., interactively presenting] displayed products on their own personal avatar which is matched [i.e., matching product data] the shopper may make purchases”).  
	Piana does not explicitly disclose: 
a touch screen;
Altieri however, does teach: 
a touch screen (Altieri, see: paragraph [0090] teaching “the user may input commands through a keyboard, pen, stylus, mouse, speech processing device or means, touch screen”)
This step of Altieri is applicable to the product of manufacture of Piana, as they both share characteristics and capabilities, namely, they are directed to identifying merchandise remotely.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Piana to include the feature of a touch screen, as taught by Altieri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana to improve the ways of tracking merchandise that would be presented virtually to a customer (Altieri, see: paragraph [0005]).  
Although Piana does disclose running a personalized shopping assistant on the user’s mobile device to acquire anatomical data by scanning the user and obtains an image of the user’s body. Piana does not explicitly disclose that based on the anatomical data there are displayed markings to guide a user to allow an accurate scan of a party of the user’s body. Piana does not disclose the obtaining of an image that would be within the markings, and Piana does not explicitly disclose any calculating of the body measurement data based on the image with respect to the reference object.  Piana does not explicitly disclose the limitations of:  
display markings on a display of the mobile device to guide a user to stand appropriately to allow an accurate image of a part of the user’s body with respect to a reference object; 
obtain an image of the part of the user’s body when the user’s body part is within the markings; 
calculate, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body; and
generate body measurement data of the part of the user’s body; 
but Spector, however, does teach: 
displaying markings on a display of the mobile device to guide a user to stand appropriately to allow an accurate image of a part of the user’s body with respect to a reference object (Spector, see: paragraph [0050] teaching “the instructions may instruct the user to stand in a particular position” and “The instructions may further instruct the user to hold the user device at a particular position”; and see: paragraph [0051] teaching “the user is instructed to position a target object (e.g., front or side portions of the user’s body)” and “the user is instructed to position a reference object” and “at a position to the target object” and “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body] and the reference object”; and see: paragraph [0057] teaching “additional instructions may be provided to the user to select locations of one or more sets of markers so as to indicate end points or boundaries of a section of the target object [i.e., a part of the user’s body]”; Also see: paragraph [0181] teaching “FIG. 13 depicts a user interface ("UI") 1300. The UI depicted in FIG. 13 may take various configurations and may perform various functions within the scope and spirit of the disclosure. For example, the disclosed UI 1300 may include a marker 1315 and a marker control 1325. The marker control 1325 may be activated by a user's finger when touched on the display [i.e., display of the mobile user computing device]”; Also see: FIG. 13 “iPhone” and el. 1315 and 1325 “marker” and FIG. 14) (Examiner’s note: The Examiner is interpreting that when the markers are visible on the user’s device, the user may be guided by the markers to stand appropriately to capture the image of the parts of the body, such as what is demonstrated in FIGS. 13 and 14 of Spector.); 
obtaining an image of the part of the user’s body when the user’s body part is within the markings (Spector, see: paragraph [0051] teaching “the user is instructed to position a target object (e.g., front or side portions of the user’s body)” and “the user is instructed to position a reference object” and “at a position to the target object” and “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body]”; and see: paragraph [0057] teaching “additional instructions may be provided to the user to select locations of one or more sets of markers so as to indicate end points or boundaries of a section of the target object [i.e., a part of the user’s body]”; Also see: FIG. 13); 
calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body (Spector, see: paragraph [0051] teaching “the user is instructed to actuate the camera in order to capture a digital image including the target object [i.e., a part of the user’s body]”; and see: paragraph [0067] teaching “an estimated actual length between the end points of the target object’s section is determined by calculating the product of the virtual distance of the target object’s [i.e., the part of the user’s body] section and the actual distance of the reference object [i.e., with respect to the reference object], and then dividing that product by the virtual distance of the reference object to obtain the estimated actual length [i.e., body measurement data]”); and
generating body measurement data of the part of the user’s body (Spector, see: paragraph [0067] teaching “an estimated actual length between the end points of the target object’s section is determined by calculating the product of the virtual distance of the target object’s [i.e., the part of the user’s body] section and the actual distance of the reference object, and then dividing that product by the virtual distance of the reference object to obtain the estimated actual length [i.e., generating body measurement data]”). 
This step of Spector is applicable to the product of manufacture of Piana, as they both share characteristics and capabilities, namely, they are directed to the measurements of a user’s size and shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Spector to include the features of displaying markings to guide a user to stand appropriately to allow an accurate image of a part of the user’s body with respect to a reference object, obtaining an image of the part of the user’s body when the user’s body part is within the markings, calculating, based on the image and with respect to the reference object, user body measurement data of the part of the user’s body, and generating body measurement data of the part of the user’s body, as  taught by Spector. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana, to more accurately obtain the body measures of a user remotely (Spector, see: paragraph [0006]).  
Although Piana does disclose that recommendations may be generated based on the user’s body data, and Spector teaches the body measure data, neither Piana nor Spector teach that the generation of the recommendation is based off of the user behavior data.  Piana does not disclose: 
generating a product recommendation based on the user behavior data of the shopper; 
but Ray, however, does teach: 
generating a product recommendation based on the user behavior data of the shopper (Ray, see: paragraph [0083] teaching “shopper proximity-based matching algorithm is applied thereby to identify vendors and/or specific garments (and/or other items) proximal a use”; and see: paragraph [0084] teaching “Recommendations may will take into account factors including but not limited to”; and see: paragraph [0085] teaching “Previous purchases”; and see: paragraph [0086] “Purchases made by people of similar measurements”; and [0087] “Purchasing preferences indicated by the user [i.e., behavior data of the user shopper]”).  
This step of Ray is applicable to the system of Piana, as they both share characteristics and capabilities, namely, they are directed to the use of body scan information of a shopper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Piana to include the feature of generating a product recommendation based on the user behavior data of the shopper, as taught by Ray. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana to provide more accurate measurements of the shopper’s body and provide a more realistic  anatomical representation of a shopper to better provide item recommendations (Ray, see: paragraph [0046]). 

Claim 23-
Piana in view of Spector, Altieri and Ray teach the mobile device of claim 22 as described above. 
Piana discloses further comprising 
registers adapted to analyze one or more user history data and user preference data and wherein the software application running on the mobile device is further configured to receive additional the one or more user history data and user preference data to cause a modification to the shopping avatar (Piana, see: paragraph [0018] disclosing “his or her terminal 16 to select items of interest to him or her, and through an interface with the retailers 22 or manufacturers 24” and “establish a retrieval list with items of interest he or she might retrieve for more comparative shopping at a later time [i.e., accesses user history]”; and see: paragraph [0021] disclosing “the shopper could create groups of products much like a play list is created”; and see: paragraph [0023] disclosing “the shopper may make purchases at steps 520 and 522 and/or perform other operations such as set aside an item for easier retrieval during a later shopping session [i.e., analyze user history data]”). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Spector, Altieri, Ray, D. et al., and Dorin, C., et al. (PGP No. US 2017/0061683 A1). 

Claim 24-
Piana in view of Spector, Altieri and Ray teach the mobile device of claim 22, as described above.
Piana discloses further comprising 
a sensor configured to provide 3D data that enables enhanced generation of a user anatomical profile (Piana, see: paragraph [0015] disclosing “3D avatar” and “scanners 10 owned by the shopper” and “scanner 10 produces an avatar/image 12 which is an exact replica”) (Examiner’s Note: The Examiner is interpreting the 3D body scanner of Piana as one or more sensors, as the 3D body scanner would capture images that are used to create the 3D avatar of the user.).  
Although Piana discloses a sensor (i.e., a 3D body scanner) that captures images of a user, Piana does not explicitly disclose that the sensor is a depth sensor. Piana does not disclose: 
a depth sensor; 
but Dorin, however, does teach: 
a depth sensor (Dorin, see: paragraph [0022] teaching “scanned 3D model of a user’s body may be obtained using one or more depth sensors” and “performed with precise measurements having an impact in various areas”). 
This step of Dorin is applicable to the product of manufacture of Piana, as they both share characteristics and capabilities, namely, they are directed to measurements of the body that are captured by sensing devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Piana to include the feature of a depth sensor, as taught by Dorin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Piana to improve the accuracy of body measurements for users shopping for apparel (Dorin, see: paragraph [0021]).  
Response to Arguments
	
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 09 March 2022, have been fully considered but are not considered to be persuasive. 
	In response to the arguments found on page 8 of the remarks stating that “none of the claims recite an abstract idea” and further on page 9 stating that “as recited in the amended claim 1, do not fall into any of the enumerated sub-groupings as evidenced by the examples shown in PEG Oct 2019 Update,” the Examiner respectfully disagrees.   The claims analyzed under the 2019 PEG and under Step 2A, Prong1, the claims recite an abstract idea of personalized shopping.  Even when considering the amended claim limitations, the claims recite the features and activities that would fall into a method of organizing human activity and are directed to a sales behavior or activity. For example, the claims recite the features of personalized shopping consisting of acquiring anatomical data of one or more users (i.e., a shopper), based on the body measurement and the user behavior data the method then requires accessing a personalized shopping assistant that would match products with the body measurement information of the user, and generates product recommendations of a least one product based on the matching of the products that sources the body measurement data and the user behavior data and then presents the matching products to the shopper.  Therefore, the Examiner maintains that the claims do recite an abstract idea falling into the enumerated grouping of a method of organizing human activity and the activities that are recited in the claims are directed to a sales activity or behavior. 
In response to the Applicant’s arguments found on page 9 of the remarks stating “the above-recited features recite a technical solution to any alleged abstract idea,” and “the claims integrate any alleged abstract idea into ‘a practical application’,” the Examiner respectfully disagrees. Under revised Step 2A, Prong 2 of the 2019 Peg, the additional elements were analyzed to determine integration into a practical application. The additional elements recited in the claims do not integrate into a practical application. In this case, the additional elements of an application, application on a mobile user computing device, the mobile user computing device, a 3D scanner, a display of the mobile user computing device, scan of a part of a user’s body, and personalized user shopping avatars, when considered individually and in combination, do not integrate the exception into a practical application because even in combination with each other, the features are recited in a generic manner and are being used to apply the abstract idea of personalized shopping to a generically recited computer and computing components. For example, paragraph [0028] of the instant specification recites: 
“A mobile device for personalized shopping is provided that includes: a touch screen configured to receive a user's input; a device camera to capture multiple images of at least a part of a user anatomy; a processor having registers adapted to analyze one or more images of the user's anatomy and product data; and a software application running on the mobile device, to generate a graphic simulation of a WO 2018/048902 PCT/US2017/050281personalized user shopping avatar based on the analysis of multiple images of at least a part of the user anatomy, wherein the processor retrieves information from the registers, and writes information to the registers, and wherein the processor is configured to match a shopping avatar with external product data to generate a personalized product offering.” 
As such, these additional elements, even when considered combined with other recited features of the claims, are recited in a generic manner and are applying the abstract idea to a generically recited computer (i.e., a mobile user computing device).  Therefore, the Examiner maintains that the claims do not recite additional elements that would integrate the abstract idea into a practical application.
 Further, the Examiner acknowledges that the features of the claims would provide a solution for personalized shopping assistance.  However, the claims do not provide details on how the features would be providing a technical solution to a technical problem. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0053] of the Applicant’s specification that describes a solution for, and improvement to “accurate product recommendation,” but this would be considered an improvement or solution to a business problem. Although the claims include computer technology such as application, application on a mobile user computing device, the mobile user computing device, a 3D scanner, a display of the mobile user computing device, scan of a part of a user’s body, and personalized user shopping avatar, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving or providing an actual solution to the existing technological process but are directed to improving the commercial task of assistance in personalized shopping. The claimed process, while arguably resulting in improved personalized shopping, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve personalized shopping, e.g. commercial process. As such, the claims do not recite specific technological solutions or improvements. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “the claim clearly impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception”, the Examiner respectfully disagrees. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the current rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible. 
In response to the Applicant’s arguments found on pages 11-12 of the remarks stating that “the combination of features recited in claim 1 does not provide a well-understood, routine or conventional way of performing the alleged abstract idea. Thus, claim 1 recites significantly more than any alleged abstract idea,” the Examiner respectfully disagrees. The Examiner notes that the 2019 PEG states “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary.  Further, as stated in the rejection above, the claims were analyzed under Step 2B of the 2019 PEG and the additional elements recited in the claims do not provide an inventive concept. The claims recite additional elements that when considered individually and in combination, would not amount to significantly more than the abstract idea itself. As stated above, the additional elements are recited in a generic manner and are applying the abstract idea of personalized shopping to a generic computer (processor in this case). Therefore, the Examiner maintains that the under 2B, the claims do not add significantly more and maintains the 101 rejection. 

With regard to the 35 USC 103 rejection, filed on 09 March 2022, the Examiner has reviewed Applicant’s arguments and agrees in part. In particular, the Examiner agrees with the Applicant’s argument found on page 15 that “Piana and Spector also fail to teach or suggest ‘generating at least one product recommendation based on matching one or more products from the one or more product data sources to the user body measurement data and the user behavior data of the one or more personalized user shopping avatars”.  The Examiner is now relying on Ray to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments. However, with respect to applicant's argument found on page 15 of the remarks that “Piana nor Spector teach or suggest generating, based on the user body measurement data, one or more personalized shopping avatars,” the examiner respectfully disagrees. The Examiner acknowledges Applicant’s discrepancies regarding the references relied upon to disclose or teach the claim limitations. However, the Examiner maintains that the reference of Piana to disclose the limitation generating, based on the user body data, one or more personalized user shopping avatars based on generating a model of the part of the user’s body.  For example, the method of Piana describes a personalized virtual shopping assistant that creates a shopper’s avatar with a 3D body scanner that (Piana, see: paragraph [0005]). Piana goes on to describe that the 3D avatar is personalized to the shopper by utilizing the 3D scanner to produce an image of the shopper and create an exact replica of the shopper. The 3D scanner generates this exact replica, which encompasses the claimed step of generating the model of the user’s body, by measuring the shape and size of the shopper, encompassing the claimed user body data (Piana, see: paragraph [0015]). Further, Piana disclose that the avatar of the shopper may be rotated to present a product on the avatar from different angles, such as the back of the shopper (Piana, see: paragraph [0022]). Next, the Examiner has relied upon Spector to teach the feature of the body measurement data, as Piana does not explicitly disclose that the body data also includes the measurement data of the user’s body. Spector describes a method in which 3D imaging is done to accurately measure parts of a user’s body to properly fit clothing. In paragraph [0067], Spector teaches that a length measurement may be obtained of the end points of object, in this case, a portion of the user’s body. The Examiner would also like to point to paragraph [0054] of Spector that further explains a central feature of the body and other features of the body are measured. The measurements of the user’s body in the case of Spector do encompass the claimed feature of the body measurement data and therefore the Examiner maintains that the references of Piana in view of Spector teach the amended claimed limitations and maintains the 103 rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
As referenced in the Office Action mailed on 10 September 2021, Hauswiesner, S, et al. (Patent No. US 10,380,794 B2), describes a process for generating garment model data for representation of the garments on models. 
As referenced in the Office Action mailed on 20 May 2021, Geometrix Announces Unique Web 3D Virtual Try-on Solution." (NPL) PR Newswire, (2000) discloses a method of enabling customers to wear products and try them on virtually and in 3D.  The 3D models utilize images of customer faces and may then display the customer wearing merchandise.  
As referenced in the Office Action mailed on 20 May 2021, Wilf, I. (PGP No. US 2015/0154453 A1), discloses a method for obtaining a user’s accurate body size and measurements utilizing 2D images. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625